ON MOTION TO DISMISS

LAGOA, J.
Appellee, Manuel Pardo (“Pardo”), moves to dismiss the appeal of a non-final order denying the employer’s, Amcon Builders, Inc., motion for summary judgment based on workers’ compensation immunity. For the reasons set forth below, we grant the motion to dismiss.
The trial court’s order below makes no determination on the issue of workers’ compensation immunity. Instead, the order simply denies a motion for summary judgment based on insufficient evidence. The trial court’s order, therefore, “lacked the required designation ‘that, as a matter of law, [the claimant] was not entitled to workers’ compensation immunity,’ which makes it appealable as a non-final order.” Coastal Bldg. Maint., Inc. v. Priegues, 22 So.3d 148, 148 (Fla. 3d DCA 2009). See also Fla. RApp. P. 9.130(a)(3)(C)(v); *1255Reeves v. Fleetwood Homes of Fla., Inc., 889 So.2d 812, 821-22 (Fla.2004) (“[Njonfi-nal orders denying summary judgment on a claim of workers’ compensation immunity are not appealable unless the trial court order specifically states that, as a matter of law, such a defense is not available to a party.” (quoting Hastings v. Demming, 694 So.2d 718, 720 (Fla.1997)).
Because the order denying the motion for summary judgment is neither renewable under Florida Rule of Appellate Procedure 9.130 as a non-final order nor under the certiorari jurisdiction of this Court, see Fla. R.App. P. 9.030(b)(2), we grant Par-do’s motion to dismiss the appeal.
Dismissed.